This action seeks to recover damages for the breach of three separate contracts for the delivery of steel and related services and products. In this appeal, which is limited by defendant-appellant B&B Welding, Inc.’s ("B&B”) brief solely to the first cause of action, B&B seeks reversal of that part of the order of the Supreme Court which granted summary judgment on plaintiff Hodgson Steel Inc.’s ("Hodgson”) first cause of action, which related to a contract to supply B&B with materials and services relevant to its own contract with the New York State Department of Transportation to reconstruct the 233rd Street utility bridge over the railroad tracks of Metro North Railroad’s Harlem Line in the Bronx.
We find that the IAS Court erred in awarding summary judgment on the first cause of action based on what it found to be documentary evidence of an admission by B&B’s principal that an amount in excess of that sought herein was actually due and owing on the contract. The record as a whole shows that the admission referred to actually related to the amount which B&B acknowledged as being due under the other two contracts between the parties.
Since the court relied solely on this admission, and since there is no other documentary evidence demonstrating the *302costs incurred by Hodgson, if any, relevant to the subject contract, the matter should be remanded for discovery. Concur — Murphy, P. J., Sullivan, Ellerin, Ross and Mazzarelli, JJ.